PER CURIAM.
The parties to this cause having stipulated that the judgment rendered in favor of Louis Smith, as Administrator of the Estate of Norman Louis Smith, deceased, dated December 24, 1974, should be reversed upon the authority of Martin v. United Security Services, Inc., Ala.1975, (opinion filed April 23, 1975), it is thereupon
Ordered and adjudged that this final judgment, dated December 24, 1974, be and the same is hereby reversed and this cause is remanded to the trial court for further proceedings not inconsistent herewith.